IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0738
                              Filed July 24, 2019


NPZ, INC. d/b/a ZTRAPS,
      Plaintiff-Appellant,

vs.

ULTRA IMAGE POWDER COATING and ALTRA CORPORATION, d/b/a
ULTRA IMAGE POWDER COATING,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Crawford County, Steven J.

Andreasen, Judge.



      An Iowa live-trap manufacturer appeals an order dismissing its suit against

a Minnesota powder-coating company. REVERSED AND REMANDED.



      Jason B. Bottlinger of Bottlinger Law, L.L.C., Omaha, Nebraska, for

appellant.

      Brian D. Moore of Baird Holm LLP, Omaha, Nebraska, for appellees.



      Heard by Doyle, P.J., and Tabor and Mullins, JJ.
                                             2


TABOR, Judge.

       When sued by an Iowa company, the Minnesota-based defendant moved

to dismiss—not wanting to be trapped in the Iowa courts. The district court agreed

with the nonresident defendant, dismissing the lawsuit for want of personal

jurisdiction. The Iowa company now appeals.

       Because the Minnesota company had sufficient contacts with the forum

state through its business relationship with the Iowa manufacturer, we find the

nonresident is subject to personal jurisdiction in this case. Thus, we remand the

case for further proceedings.

I.     Background Facts and Proceedings.

       Neil Ziegmann is the president of N.P.Z., Inc., which does business as

ZTraps.     ZTraps’s principal place of business is in Kiron, Iowa, where he

manufactures and sells live-animal traps.          When Ziegmann needed to find a

company to powder coat1 some raccoon traps, he enlisted the aid of Jim Thielen.

Thielen ran a marketing firm in Buffalo, Minnesota.

       In November 2015, Thielen—acting as the middleman—reached out to

Altra Corporation2 about the possibility of powder coating raccoon traps for

Ziegmann. After initial exchanges with Thielen,3 Altra provided a cost estimate of


1
  “Powder coating” is a protective or decorative coat “formed by the application of a coating
powder to a substrate and fused into continuous films by the application of heat or radiant
energy.” Powder Coating Inst., Powder Coating Glossary of Terms & Definitions,
https://www.powdercoating.org/page/Glossary (last visited July 11, 2019).
2
  In September 2013, Altra Corporation acquired Ultra Image Powder Coating, Inc. We
refer to the company and individuals involved collectively as Altra (unless otherwise
relevant).
3
  Altra contends the correspondence was over the phone, by email, and through Thielen’s
visits to its office in Big Lake, Minnesota. Micah Noaeill, Altra’s vice president of
operations, stated in his affidavit that he personally received metal traps from Thielen so
he could obtain the price estimate.
                                             3


$15,000 for powder coating 30,000 raccoon traps. Altra’s December 2015 price

estimate was addressed to Thielen Marketing at its Buffalo, Minnesota address.

         In April 2016, Thielen emailed Ben Johnson (carbon copying Ziegmann)

with the proposed terms of the deal:

                 Hi Ben Z[T]raps would like to manage painting of 30,000
         Ztraps as follows.
                 The week of 4/18 Z[T]raps delivers 6,000 pcs to [Altra] via
         truck line for powder coat
                 •      Paint over Ztrap decal
                 •      Paint over bar code
                 •      *Cover tip of dog so it is not painted
                 •      [Altra] puts traps in plastic bag, provided, and bulk
         packages
                 When order is complete, Z[T]raps will deliver 6,000 additional
         traps and pick up the painted traps. This will continue until all 30,000
         traps have been painted.
                 Target deadline to complete project is 7/31/16.
         Let’s discuss.
         Thanks Ben,
         Jim Thielen
         Thielen Marketing, Inc
         612[4]-[phone number]




4
    Altra maintains it recognized 612 as a Minnesota area code.
                                      4


      Two months later, ZTraps emailed Altra the following purchase order

prominently featuring ZTraps’s Iowa address:
                                           5


       In July 2016, ZTraps sent 30,000 of its traps to Altra’s Minnesota facility.

The next month, Altra completed powder coating 25,716 of the traps.                   In

September 2016, Altra emailed Thielen an invoice for the powder coating. That

same day, a truck retrieved the completed traps from Altra to return them to

ZTraps. Although Altra sent the email to Thielen, the attached invoice listed the

billing recipient as ZTraps at its Iowa address.

       ZTraps was dissatisfied with the powder coating on the traps, describing the

work as “not uniform; there were large splotches of white, in varied stages of

opacity, on the traps. Other portions of the traps [were] not powder coated at all.”

So Thielen visited Altra’s Minnesota office to discuss a possible resolution. After

meeting with Thielen, Altra agreed to pay for shipping the powder-coated traps

from Kiron to Altra’s Minnesota facility. And Altra agreed, upon receiving the

shipment, it would sort through the traps to identify the powder coating ZTraps

found deficient.5 Altra would then recoat the substandard traps and return all traps

to Iowa, again paying for shipping and delivery.

       Thielen followed up by email after the meeting to confirm the terms

discussed. The email also offered contact information for Auen Trucking, the Iowa

company ZTraps hired for the July shipment, in case Auen offered a more

favorable rate than another carrier Altra might solicit.          Altra requested the

information so it could compare rates. In response, Ziegmann emailed Altra with

Auen Trucking’s address in Schleswig, Iowa.


5
  In the early stages of the parties’ negotiations—before ZTraps hired Altra to treat all
30,000 traps—Altra powder coated several traps as a sample of how the finished products
would appear. Altra agreed to use those sample traps as a reference when sorting through
the unsatisfactorily powder-coated traps.
                                         6


       As it turns out, Altra did hire Auen Trucking to ship the traps back to

Minnesota. At Altra’s direction, Auen picked up the traps from Kiron in October

2016 and transported them to Big Lake, Minnesota. Altra completed the recoating

in January 2017. Before returning the traps to Iowa, Altra emailed Ziegmann

asking for payment of the September 2016 invoice. The next day, Thielen visited

Altra’s office and dropped off a check from ZTraps. Then Altra reached out to

Ziegmann to coordinate a delivery time. Auen Trucking retrieved the traps from

Altra and shipped them back to ZTraps.

       But ZTraps was even more disgruntled with Altra’s remedial work. ZTraps

believed Altra “negligently re-powder coated approximately 6,000 individual traps

at high temperature,” causing reduced “spring tension that rendered the traps

completely worthless.”    So, in October 2017, ZTraps sued Altra in Crawford

County, Iowa. The suit alleged (1) breach of contract, (2) breach of warranty, and

(3) negligence. ZTraps asked the court to award damages equal to the market

price not only for the recoated traps, but for all 25,716 traps Altra powder coated.

       In December 2017, Altra moved to dismiss ZTraps’s claims, asserting the

district court lacked personal jurisdiction over the non-resident company. In its

motion, Altra emphasized Thielen—a Minnesotan—solicited its services. Altra

maintained, before the parties reached an agreement, Altra “corresponded and

negotiated exclusively with Thielen.” And Altra asserted it first learned ZTraps was

located in Iowa when it received the original purchasing order. Altra added, “At no

time whatsoever did [Altra] or its representatives personally visit [ZTraps] in the

State of Iowa.”
                                          7


       ZTraps resisted the motion to dismiss. Unlike Altra’s focus on the initial

solicitation, Ztraps underscored the latter portion of the parties’ relationship. For

instance, not only did Altra agree to powder coat the product of an Iowa

manufacturer, but when that Iowa company was dissatisfied with Altra’s

performance, Altra hired another Iowa company to retrieve the traps from Kiron

and ship them to Minnesota. After recoating the traps, Altra paid to ship them back

to ZTraps.

       After the parties submitted affidavits and exhibits, the district court granted

Altra’s motion to dismiss for lack of personal jurisdiction. The court focused on the

parties’ preliminary negotiations and found Altra’s performance occurred entirely

in Minnesota. The court decided Altra’s “only purposeful contact or activity” in Iowa

was “communications and delivery.” And the court believed those contacts were

“secondary or ancillary factors of the agreement,” which could not support personal

jurisdiction. ZTraps appeals.

II.    Standard of Review.

       We review a district court’s dismissal for lack of personal jurisdiction for

correction of errors at law. Sioux Pharm, Inc. v. Summit Nutritionals Int’l, Inc., 859
N.W.2d 182, 188 (Iowa 2015) (citing Shams v. Hassan, 829 N.W.2d 848, 853 (Iowa

2013)). While we are not obliged to accept the court’s legal conclusions, we are

bound by its fact findings when supported by substantial evidence. Id. (citing

Shams, 829 N.W.2d at 853).

       In our personal-jurisdiction inquiry, we accept as true facts alleged in the

petition and uncontroverted affidavits. Id. (quoting Shams, 829 N.W.2d at 853).

The burden rests with the ZTraps to make a prima facie showing personal
                                          8

jurisdiction is appropriate, then the burden shifts to Altra to rebut that showing. See

id. (quoting Shams, 829 N.W.2d at 853).

III.   Analysis.

       The power of Iowa courts to exercise personal jurisdiction over Altra, as a

nonresident defendant, finds limits in our rules and the Due Process Clause of the

Fourteen Amendment. See Ostrem v. Prideco Secure Loan Fund, LP, 841 N.W.2d
882, 891 (Iowa 2014). The key jurisdictional rule provides: “Every corporation,

individual, personal representative, partnership or association that shall have the

necessary minimum contact with the state of Iowa shall be subject to the

jurisdiction of the courts of this state.” Iowa R. Civ. P. 1.306. Our supreme court

interprets this rule to authorize “the widest jurisdictional parameters” allowed by

due process. See Sioux Pharm, 859 N.W.2d at 188.

       Under that due-process analysis, we look to see whether Altra had

sufficient minimum contacts with Iowa so that maintaining the lawsuit does not

offend traditional notions of fair play and substantial justice. See Ostrem, 841
N.W.2d at 891 (quoting Viasystems, Inc. v. EBM–Papst St. Georgen GmbH & Co.,

646 F.3d 589, 594 (8th Cir. 2011)). To be sufficient, Altra’s contacts with Iowa

must show the kind of connection that would make it “fair and reasonable” to

require Altra to come here and defend ZTrap’s action. See id. (quoting Ross v.

First Sav. Bank of Arlington, 675 N.W.2d 812, 815 (Iowa 2004)).

       Put another way, the test is whether Altra should have reasonably

anticipated being “haled into court” in Iowa.         See id. (quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).
                                             9

       Personal jurisdiction comes in two forms—general and specific. Id. at 892

(citing Shams, 829 N.W.2d at 855). General jurisdiction authorizes a state to

“adjudicate any cause of action involving a particular defendant, regardless of

where the cause of action arose.” Id. at 892 (quoting Sondergard v. Miles, Inc.,

985 F.2d 1389, 1392 (8th Cir. 1993)). On the other hand, “[s]pecific jurisdiction

refers to jurisdiction over causes of action arising from or related to a defendant’s

actions within the forum state.”       Id. (quoting Sondergard, 985 F.2d at 1392).

ZTraps relies only on specific jurisdiction in contesting the dismissal.

       When deciding the constitutionality of specific personal jurisdiction, we

focus on “the relationship among the defendant, the forum, and the litigation.”

Shams, 829 N.W.2d at 855. Our minimum-contacts analysis has two prongs.6

First, we must consider whether Altra has purposefully directed its activities at Iowa

residents. See Sioux Pharm, Inc., 859 N.W.2d at 189 (quoting Capital Promotions,

L.L.C. v. Don King Prods., Inc., 756 N.W.2d 828, 834 (Iowa 2008)). Second,

ZTraps’s litigation must result from alleged injuries arising out of or relating to those

activities. See id.

       If ZTraps can satisfy both prongs of the minimum-contacts test, we then

consider whether the exercise of personal jurisdiction would offend “traditional

notions of fair play and substantial justice.” See Int’l Shoe Co. v. Washington, 326




6
  Our supreme court formerly employed a five-factor minimum-contacts test, considering
“the quantity of a defendant’s contacts with Iowa, the nature and quality of those contacts,
the source of the contacts and their connection to the cause of action, Iowa’s interest in
the litigation, and the convenience to the parties.” Ostrem, 841 N.W.2d at 892. In recent
years, the supreme court has favored the modern two-part test. Id. at 892–93.
                                         10
U.S. 310, 316 (1945); see also Sioux Pharm, Inc., 859 N.W.2d at 196 (describing

steps of analysis).

       A. Minimum Contacts

       1. Did Altra purposefully direct activities at Iowa?

       In answering this question, we probe whether Altra conducted the kind of

activities in Iowa that would invoke “the benefits and protections” of our laws. See

Hanson v. Denckla, 357 U.S. 235, 253 (1958). In examining the conduct, we

“recognize a stronger interest in seeing jurisdiction extended to nonresident sellers

than to nonresident purchasers.” Cascade Lumber Co. v. Edward Rose Bldg. Co.,

596 N.W.2d 90, 92 (Iowa 1999).

       But Altra’s contract to sell powder coating to ZTraps cannot alone establish

sufficient minimum contacts to permit Iowa to exercise specific personal

jurisdiction. See Ostrem, 841 N.W.2d at 892. Instead, we view their contract as a

way to oversee “the real object” of their business transactions. See Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 479 (1985). At issue are prior negotiations,

contemplated future consequences, the contract’s terms, and the parties’ course

of dealing.

       In arguing Altra purposefully directed its activities at Iowa, ZTraps points to

these factors:

              (1) Altra received a purchase order identifying ZTraps as an
       Iowa company;
              (2) Altra knew, no later than June 2016, that the powder
       coating was to be done for an Iowa business
                                              11


                (3)   Negotiations      and     communications        regarding      the
        agreements between Altra and ZTraps were based, at least in part,
        in Iowa;
                (4) Formation of the agreement between Altra and ZTraps
        was, at least in part, in Iowa;
                (5) Altra, by hiring Iowa-based Auen Trucking, picked up the
        traps in Iowa, modified them, then returned them to Iowa, again by
        commissioning Auen Trucking for the shipping.7
                (6) Altra reasonably would have known the finished traps were
        to be sold in Iowa.

        To counter, Altra insists it did not “purposefully direct” its activities at Iowa

because it did not “unilaterally inject itself into doing business” here. Rather,

ZTraps started the contact. See All Tech Inc. v. Power Prods. Co., 581 N.W.2d
202, 204 (Iowa Ct. App. 1998) (finding it “critical in our analysis that the business

relationship was not solicited by Power Products, but rather, by All Tech, which

actively sought a company who could accommodate their business needs”);

OmniLingua, Inc. v. Great Golf Resorts of World, Inc., 500 N.W.2d 721, 725 (Iowa

Ct. App. 1993) (highlighting that resident plaintiff solicited the contract).

        Altra also emphasizes it was to perform the powder coating—the subject of

the contract—in Minnesota.           Altra contends the remedial powder-coating is

inconsequential to the minimum-contacts analysis because the contract did not

contemplate those accommodations.8 And Altra maintains even if we do consider


7
 ZTraps lists the second shipping of the traps as three distinct contacts.
8
 Altra relies on Scullin Steel Co. v. National Railway Utilization Corp., 676 F.2d 309 (8th
Cir. 1982), in arguing its communications with and delivery to Iowa cannot support
personal jurisdiction in Iowa. But in Scullin Steel, the court concluded “[a]ll of the
negotiations, before and after the execution of the sales agreement, were conducted in
Pennsylvania, not in Missouri [the forum state].” 676 F.2d at 313. And the crux of the
court’s decision was its rejection of the plaintiff’s ability to “rel[y] upon its own performance
                                           12


its corrective measures, the transaction was merely “[a] single shipment of

products into the forum state,” representing a “‘casual’ or ‘fortuitous’ contact rather

than a significant contact.” See Digi-Tel Holdings, Inc. v. Proteq Telecomms.

(PTE), Ltd., 89 F.3d 519, 523 (8th Cir. 1996).

       Contrary to Altra’s argument, a nonresident defendant need not initiate the

business relationship to satisfy the minimum-contacts test. See, e.g., Hager v.

Doubletree, 440 N.W.2d 603, 607 (Iowa 1989) (“The defendants in this case place

great reliance on the fact that the initial contact was made by Iowa National, not

the defendants. . . . While Iowa National initiated the contacts in Wyoming, what

followed was a continuing business relationship which itself is the basis for

jurisdiction under the reasoning of Burger King. This situation is a little like a

marriage: while it was Iowa National who proposed, Doubletree accepted, and the

resulting relationship makes it relatively insignificant which party started it all.”).

We realize it was ZTraps who “proposed” to Altra, through matchmaker Thielen.

But Iowa courts may still have gained specific personal jurisdiction over Altra

through its continued course of dealing with ZTraps. Altra agreed to “marry”

ZTraps, knowing it was an out-of-state company and even spent funds in Iowa to

patch up their relationship when it grew rocky.

       Yet Altra insists the companies’ course of dealing did not justify jurisdiction.

Altra analogizes this case to the All Tech Inc. case. 581 N.W.2d at 202. In All

Tech, an Iowa buyer reached out to an Oklahoma seller, Power Products, to



under the contract within the forum to supply the requisite minimum contacts.” Id. at 313.
By contrast, the district court here found “the negotiations and communications between
the parties occurred at least in part in Iowa.” Altra does not argue that fact finding is
unsupported by substantial evidence. So Scullin Steel is inapt.
                                             13

purchase a single power unit. Id. at 203. The Iowa buyer visited Oklahoma to

view the unit. Id. Then Power Products delivered the unit “via an independent

shipper” to All Tech in Iowa.9 Id. When the unit failed one year later, All Tech sued

the Oklahoma company. Id. Our court decided Oklahoma-based Power Products

did not purposefully direct its activity at All Tech. Id. at 205. Critical to our analysis

was the fact the Iowa buyer solicited the business relationship. Id. at 204. Altra

encourages us to do the same here.

          To do so would be to ignore key factual differences. In All Tech, the dispute

involved the sale of a single product. Id. at 205. Whereas here, the parties

negotiated for Altra to powder coat 30,000 products for ZTraps, knowing they

would be shipped back to Iowa for sale. Although it was a single transaction, the

quantity of products is relevant in deciding whether a nonresident purposefully

availed itself of the privilege of conducting activities in the forum state. See Book

v. Doublestar Dongfeng Tyre Co., Ltd., 860 N.W.2d 576, 578 (Iowa 2015) (noting,

in application of stream-of-commerce test, “Doublestar actually shipped thousands

of tires (albeit not the accident tire) into Iowa”).

          An even greater distinction from All Tech is Altra’s ongoing interactions with

ZTraps after the nearly 30,000 painted traps were first returned to Iowa. In All

Tech, the Iowa buyer entered a one-and-done business transaction with the

Oklahoma seller. 581 N.W.2d at 205. By contrast, Altra continued its dealings

with Thielen after ZTraps received the original shipment of powder coated traps.

Altra agreed to an “accommodation” when ZTraps was unhappy with the



9
    The court did not specify which party was responsible for shipping costs.
                                           14


“inconsistent paint quality.” That accommodation included hiring an Iowa trucking

company to retrieve the traps from Kiron, sorting through the traps to identify those

that needed repainting, repainting the traps, and employing the same Iowa trucking

company to return the traps to Kiron. Altra continued to direct its activities toward

Iowa residents in making that accommodation.

       In sum, the district court distilled Altra’s contacts with Iowa to these facts:

              (1) Altra knowingly executed an agreement with an Iowa
       manufacturer to powder coat 30,000 traps.
              (2) Their negotiations occurred, at least in part, in Iowa.
              (3) After ZTraps expressed its dissatisfaction with the powder
       coating, Altra—using Auen Trucking—entered Iowa and retrieved
       products manufactured in Iowa.
              (4) After modifying those products, Altra returned them to the
       Iowa manufacturer.

       Those contacts constitute Altra’s purposeful availment of the privilege of

conducting activities within Iowa, “thus invoking the benefits and protections of its

laws.” See Sioux Pharm, Inc., 859 N.W.2d at 189. Altra’s contract with Iowa-

based ZTraps was not the nonresident’s sole connection to the forum state.

Rather, Altra’s many and ongoing contacts with Iowa showed a significant

contractual relationship justifying the exercise of personal jurisdiction. On top of

the original contract negotiations, we consider the subject matter of the contract

(30,000 traps), the prolonged business relationship with an Iowa company

resulting from the contract, and Altra’s later agreement to transport the traps out

of and back into Iowa.10 See Ostrem, 841 N.W.2d at 892; see also Cascade


10
  In Diamond Crystal Brands, Inc. v. Food Movers International, Inc., 593 F.3d 1249,
1268–69 (11th Cir. 2010), the Eleventh Circuit described contract-related considerations:
                                            15

Lumber, 596 N.W.2d at 93 (“Although Rose would characterize the negotiations

as a simple placement of an order, Cascade’s affidavit shows four months of

making arrangements, through multiple phone conversations, for the construction

in Iowa of made-to-order trusses.”).11

       Because Altra chose to maintain a continuing relationship with ZTraps

involving a great deal of Iowa merchandise and took responsibility for transporting

that merchandise out of and into Iowa, Altra’s contacts with forum state were not

“random,” “fortuitous,” or “attenuated.”         See Burger King, 471 U.S. at 480

(explaining where nonresident defendant “deliberately” creates “continuing

obligations” between himself and residents of the forum, “he manifestly has availed

himself of the privilege of conducting business there”). As Altra’s activities enjoyed

“the benefits and protections” of the forum’s laws, it is reasonable to require the

company to submit to the burdens of litigation here as well. See id.

       2. Does the dispute result from or arise out of Altra’s contacts with Iowa?

       Finding Altra purposefully directed its activities at Iowa residents, we must

next determine whether ZTraps’s claims arise out of or relate to those activities.

“A single contact with the forum state can be sufficient to satisfy due process




        Jurisdiction is often found where further contacts or plus factors connect
        the defendant to the jurisdiction. Courts have considered a defendant’s
        initiating the contractual relationship, visiting the plaintiff’s factory to assess
        or improve quality, sending materials to the plaintiff for inspection or use in
        shipping, participating in the manufacturing process, establishing a
        relationship by placing multiple orders, requiring performance in the forum,
        negotiating the contract via telefaxes or calls with the plaintiff, the list goes
        on.
(internal citations and footnotes omitted).
11
   In Cascade Lumber, the performance of the contract took place in Iowa, but the
defendant never came to Iowa. 596 N.W.2d at 93.
                                          16

concerns when the plaintiff’s claim arises out of the contact.” Shams, 829 N.W.2d

at 855 (citing McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957)).

       On this second prong of the minimum-contacts analysis, Altra asserts this

litigation resulted from conduct in Minnesota, not Iowa. Altra reasons each of

ZTtraps’s causes of action arose out of the powder-coating process in Big Lake.

       Although Altra is right on the facts, its view of the law is too narrow. Altra’s

contacts with Iowa furthered its agreement with ZTraps. ZTraps’s claims arose out

of that agreement as a whole, not just the performance in Minnesota. See Addison

Ins. Co. v. Knight, Hoppe, Kurnik & Knight, L.L.C., 734 N.W.2d 473, 475, 477–78

(Iowa 2007) (finding claim of malpractice in filing Illinois appeal arose out of or

related to defendant’s relationship with Iowa client). Similarly, ZTraps’s lawsuit

arises out of and relates to its business relationship and course of conduct with

Altra. See Douglas Mach & Eng’g Co., Inc. v. Hyflow Blanking Press Corp., 229
N.W.2d 784, 791 (Iowa 1975) (disagreeing with district court’s conclusion that the

plaintiff’s action was based on a matter outside the contract).

       Given the nature and quality of Altra’s contacts with ZTraps in Iowa, the

nonresident should have anticipated being haled into Iowa courts for matters

involving those contacts. See Bankers Trust Co. v. Fidata Trust Co. New York,

452 N.W.2d 411, 414 (Iowa 1990).

       B. Fair Play and Substantial Justice

       Finally, we must consider whether the exercise of “personal jurisdiction

would comport with ‘fair play and substantial justice.’” Ostrem, 841 N.W.2d at 903.

“[J]urisdictional rules may not be employed in such a way as to make litigation ‘so

gravely difficult and inconvenient’ that a party unfairly is at a ‘severe disadvantage’
                                             17

in comparison to his opponent.” Burger King Corp., 471 U.S. at 478. To defeat

jurisdiction, Altra must offer a compelling case that its burden in litigating in Iowa

would “clearly outweigh” the interests of ZTraps and the state in adjudicating the

dispute here. Shams, 829 N.W.2d at 860.

       To make that case, Altra asserts litigation in Iowa would “create a significant

burden” on the company. It points to witnesses, facilities, and equipment relevant

to the action and located in Minnesota. Altra acknowledges Iowa “has some

interest in adjudicating a dispute and protecting the interests of an Iowa company”

and that it would be more convenient for ZTraps to litigate in its home state. But

Altra argues those interests are “minimal.” Altra contends “transporting all 30,000

traps, or simply a small sampling of the traps, is far more convenient and practical

than transporting an entire company’s staff, facilities, and equipment, which is

effectively impossible.”12

       The burden on Altra of defending the action in Iowa would be no greater

than the burden on ZTraps of litigating in Minnesota. So this factor does not create

a “compelling case” for Altra. See Ostrem, 841 N.W.2d at 903 (comparing burdens

of litigating in respective states). Altra’s description of potential inconvenience

does not reach “constitutional magnitude.” See Burger King Corp., 471 U.S. at

484.

       And Iowa has “a legitimate interest in adjudicating a dispute between one

of its residents,” ZTraps, “and an out-of-state entity that established contacts with




12
  Altra does not explain why it would be necessary to transport the entire staff, facilities,
and equipment to defend against ZTraps’s claims.
                                         18

this state.” See Ostrem, 841 N.W.2d at 903. Requiring Altra to litigate in Iowa

courts does not offend traditional notions of fair play and substantial justice.

       To recap, Altra had the requisite minimum contacts with Iowa to support the

exercise of personal jurisdiction in ZTraps’s lawsuit. The exercise of personal

jurisdiction over Altra tracks fair play and substantial justice. For these reasons,

we reverse the district court and remand for further proceedings.

       REVERSED AND REMANDED.